DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 23, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims benefit from US Provisional Application 62/182,706 filed June 22, 2015.
Status of the Claims
Claims 1 – 37 are pending in the instant application.
Response to Applicant’s Remarks
The rejection under 35 U.S.C. 112(b) of the instant claims 1 – 32 as being indefinite for failing to define the proper scope of the method is hereby withdrawn in view of the Applicant’s amendment to recite the limitation “at least one of the conversion steps (a), (b), and (c); and both conversion steps (d) and (e)” in the instant claims.
The objection to the instant claims 33 – 35 as being dependent upon a rejected base claim is hereby withdrawn in view of the allowability of the base claim 1.
Regarding the 35 U.S.C 103 rejection of the instant claims 36 – 37 as being unpatentable over Wulff in view of Clark, Applicant’s remarks are found to be persuasive.
	The limitation “for the preparation of a compound of Formula (1)” is not intended use and is considered as material limitation to the claimed invention. The teachings of Wulff and Clark do not provide sufficient guidance for preparing the compound of Formula (1) and the rejection is hereby withdrawn.
Search: Search was performed to include the limitation “for the preparation of a compound of Formula (1)”. Prior arts were found. Knӧlker et al., Tetrahedron Letters, Vol. 37, No. 44, pp. 7947-7950, 1996; and Gruner et al., Org. Biomol. Chem., 2008, 6, pp. 3902-3904.
To expedite prosecution, Applicant was contacted to discuss the prior art references and how they can be applicable as rejections in view of the instant claims 36 – 37. Applicant was notified that the instant claims will be in condition of allowance if amended to overcome the prior art references Knӧlker and Gruner. They confirmed the issues and authorized examiner’s amendments to recite the limitation “at least one of the conversion steps (a), (b), and (c); and both conversion steps (d) and (e)” in the instant claims.
Expanded Search: Since the elected species is found to be free of prior art, search has been expanded to the full scope of the instant claims. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Robert Hodges, on February 25, 2021.
	The amendments are as follows:
	Claim 36, page 19 line 1:
The phrase “wherein the method comprises at least one of the following conversion steps” should read as “wherein the method comprises at least one of the following conversion steps (a), (b), and (c); and both conversion steps (d) and (e)”.
	Claim 37, page 26 line 8:
The phrase “wherein the method comprises at least one of the following conversion steps” should read as “wherein the method comprises at least one of the following conversion steps (a), (b), and (c); and both conversion steps (d) and (e)”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are the publications: Knӧlker et al., Tetrahedron Letters, Vol. 37, No. 44, pp. 7947-7950, 1996 (Knӧlker); and Gruner et al., Org. Biomol. Chem., 2008, 6, pp. 3902-3904 (Gruner). Knӧlker teaches (see, pg. 7948) the process in Scheme 2 as presented below:

    PNG
    media_image1.png
    294
    1356
    media_image1.png
    Greyscale

Knӧlker also teaches (see, Scheme 3) that the process is used to prepare the compound Girinimbine (compound of instant Formula (1)). 
	Gruner teaches (see, pg. 3903) the process in Scheme 2 as presented below:

    PNG
    media_image2.png
    326
    1288
    media_image2.png
    Greyscale

Gruner also teaches (see, Scheme 3) that the process is used to prepare the compound Girinimbine (compound of instant Formula (1)). 
	However, Knӧlker and Gruner do not explicitly teach, independently or in combination, or provide sufficient guidance for the method, wherein at least one of the following conversion steps (a), (b), and (c); and both conversion steps (d) and (e), as recited in the instant claims. Therefore, the instant claims are considered novel.


Conclusion
Claims 1 – 37 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Sagar Patel/Examiner, Art Unit 1626                         

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626